Case 6:18-cv-00623-RRS-PJH Document 28 Filed 11/05/19 Page 1 of 1PageID#: 913

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAFAYETTE DIVISION
DARRELL GOODMAN CASE NO. 6:18-CV-00623
VERSUS JUDGE SUMMERHAYS

RELIANCE STANDARD LIFE INSURANCE MAGISTRATE JUDGE HANNA
CO
JUDGMENT

Presently before the Court are the Motion for Summary Judgment [doc. 13] filed by
Reliance Standard Life Insurance Co. (“Reliance”) and the Amended Motion for Summary
Judgment [doc. 19] filed by Darrell Goodman (“Plaintiff”). Based upon the Reasons for Decision
entered into the record this date,

IT IS ORDERED THAT the Motion for Summary Judgment [doc. 13] filed by Reliance
Standard Life Insurance Co. (“Reliance”) is GRANTED; and the Amended Motion for Summary
Judgment [doc. 19] filed by Darrell Goodman (“Plaintiff’) is DENIED. Plaintiffs claims are

DISMISSED.

THUS DONE in Chambers on thisS day of (Novem bo ,2019.

   

Robert R. Summerhays
United States District we
